DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on 9/3/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Claim Interpretation
The examiner notes that claims 1-6 and 8-10 are directed to a “system”, which does not clearly set forth the statutory category, i.e. an apparatus, a process, a composition, a product, or a manufacture, to which the invention belongs to. It has been determined that the claims are directed to an apparatus and the appropriate principles for interpreting claims for that particular category of invention have been applied.
Regarding claims 1-6 and 8-10, the examiner notes that the generic placeholders, specifically the “modules” are not modified by functional language and are 
Therefore, the recited claim language, e.g. “…module…” were not interpreted as invocation of the 112(6) means plus function interpretation.
Also see: Federal Register/Vol.76, No.27/Wednesday, Feb 9, 2011/Notices

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 1, the recitation: “electro-wetting-based…” is unclear. The phrase “based… system” is not much different from phrases "or the like" or “such as.” The phrase “based” appears to imply that the claimed system may be used with some other droplet manipulating processes/devices, etc. The invention is about electrowetter. The phrase “based… system” renders the claim(s) indefinite because the claim(s) may include(s) elements not actually disclosed (those encompassed by "based…"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). The examiner suggests applicant delete the term “based.” 

For instance, claim 3 recites that the droplet drive module “is” a chip (computer chip). What else does the drive module comprise such that the module is capable of driving droplets? 
For instance, claim 4 recites that the droplet positioning module “is” a chip (computer chip). What else does the positioning module comprise such that the module is capable of positioning droplets? 
Regarding claim 1, the recitation: “wherein, an output end of the main control module is connected with an input end of the droplet drive module, an output end of the droplet drive module is connected with an input end of the electro-wetter, an output end of the electro-wetter is connected with an input end of the droplet positioning module, an output end of the droplet positioning module is connected with an input end of the main control module, and an output end of the power supply is connected with the input end of the main control module” is unclear. For example, what does applicant mean by outlet and inlet? Does applicant mean fluidic outlet/inlet (i.e. downstream or upstream in flow of the fluid/droplet); does applicant mean electric/signal outlet/inlet; or does applicant mean something else? What’s considered outlet/inlet of the recited devices? Implication(s) is/are not a standard for what is covered by the scope of the claim. The scope of the claim is unclear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pamula (US 20040055891). 
Regarding claim 1, Pamula discloses an apparatus for manipulating droplets by electrowetting-based techniques (abstract). Pamula discloses an electro-wetting-based microfluidic droplet positioning system, comprising an electro-wetter, a main control module, a droplet drive module, a droplet positioning module, a power supply, and a microprocessor connected with the main control module (Figures; and disclosure: In fact, all electro-wetting-based microfluidic droplet positioning system (aka digital microfluidics), comprises an electro-wetter, a main control module, a droplet drive module, a droplet positioning module, a power supply, and a microprocessor). 
Pamula does not explicitly disclose: “wherein, an output end of the main control module is connected with an input end of the droplet drive module, an output end of the droplet drive module is connected with an input end of the electro-wetter, an output end of the electro-wetter is connected with an input end of the droplet positioning module, an output end of the droplet positioning module is connected with an input end of the main control module, and an output end of the power supply is connected with the input end of the main control module.” 
However, clearly, Pamula’s droplet positioning and manipulating system including an electro-wetting-based microfluidic droplet positioning system including an 
As to claims 2-6 and 8-10, Pamula does not explicitly disclose the particular chips/chip sets recited in the claims. However, the computer controlled electrowetter, including the droplet manipulation and positioning devices, disclosed by Pamula includes processors and computer chips. 
The examiner respectfully submits that simple substitution of one known, equivalent element for another to obtain predictable results. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



9/29/2021
/SHOGO SASAKI/Primary Examiner, Art Unit 1798